IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-42,963-02


                    EX PARTE ANTHONY DEVON WRIGHT, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. FR43359 IN THE 264TH DISTRICT COURT
                               FROM BELL COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court two applications for writs of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two charges of

burglary of a habitation with intent to commit aggravated assault, and was sentenced to concurrent

life sentences for both charges. The Third Court of Appeals affirmed his convictions. Wright v.

State, Nos.03-94-00095-CR and 03-94-00096-CR (Tex. App. – Austin, October 19, 1994, no pet.).

        In 1999, Applicant filed his first application for writ of habeas corpus challenging these

convictions. In it, he alleged that he had received ineffective assistance of trial and appellate
                                                                                                   2

counsel. This Court denied relief on October 6, 1999. In February of 2014, Applicant filed a second

set of habeas applications challenging these two convictions. In his second set of applications,

Applicant alleged actual innocence as a “gateway” claim, tied to constitutional violations of the

prohibition on double jeopardy. Because the validity of Applicant’s claims was not clear from the

record, this Court dismissed the second set of applications on April 2, 2014, as barred by Article

11.07, Section 4 of the Texas Code of Criminal Procedure.

         In August of 2014, Applicant filed his third set of habeas applications challenging these

convictions. In these applications, Applicant made the same claims he made in his second set of

applications. However, this time an examination of the facts as stated in the appellate opinion

revealed that Applicant’s double jeopardy claim has merit.

         After Applicant’s first habeas application had been denied, this Court issued an opinion

clarifying the law with respect to the allowable unit of prosecution for the offense of burglary of a

habitation. In Ex parte Cavazos, this Court held that the complainant is not the appropriate

allowable unit of prosecution in a burglary; rather, the allowable unit of prosecution in a burglary

is the unlawful entry. Ex parte Cavazos, 203 S.W.3d 333 (Tex. Crim. App. 2006). Like Cavazos,

Applicant had been convicted of two charges of burglary of a habitation involving two complainants,

but a single unlawful entry. Therefore, he is being improperly punished twice for a single unlawful

entry.

         Because Applicant raised a double jeopardy claim in his second set of applications, which

this Court erroneously dismissed as subsequent applications, this Court now reconsiders that

dismissal on its own motion.

         Relief is granted. The judgment in Cause No. FR43359 from the 264th District Court of
                                                                                                3

Bell County is set aside. Copies of this opinion shall be sent to the Texas Department of Criminal

Justice–Correctional Institutions Division and Pardons and Paroles Division.



Delivered: September 24, 2014
Do not publish